Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-11 have been examined. Claims 1-11 are rejected. Claims 12-20 are allowed. This is the first Office action on the merits.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Regarding claim 1, the claim does not fall within at least one of the four categories of patent eligible subject matter. The system appears to be directed to software per se because one of ordinary skill in the art could reasonably interpret the script-code snippet manager and chain logic engine as being implemented as software routines. Only if at least one of the claimed elements of the system is a physical part of a device can the system as claimed constitute part of a device or a combination of devices to be a machine within the meaning of 101.

Allowable Subject Matter
5.	Claims 12-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
	Examiner has carefully considered independent claim 12 and 18. Regarding independent claim 12, a close prior art Gorelik (U.S. Patent No. 6,651,142) discloses processing data using multi-tier caching which improves efficiency of processing data by enabling a user to access a result set previously created in response to a request of another user [column 4, line 65 to column 5, line 3]. A parameterized result set is created at each tier using one or more parameters and is stored in the cache with these parameters [column 5, lines 27-31]. The parameters represent the key of the result set [column 5, lines 31-32]. Each client has a cache 207 for storing final parameterized result sets [column 5, lines 36-37] and before transmitting a user request to the web server, the client searches the cache 207 for a final result set associated with the data parameters [column 5, lines 40-43]. If the final result set is found, the client displays it to the user [column 5, lines 43-44]. If the final result set is not found in the cache 207, the client transmits the user request to the web server over the wide area network [column 5, lines 48-51]. The web server has a cache 215 for storing parameterized web server result sets, and upon receiving the user request, the cache 215 is searched for the data parameters [column 5, lines 48-54]. If the data parameters are found, the web server result set associated with the parameters is retrieved from the cache 215 and sent to the client [column 5, lines 54-56]. If the parameters are not found in the cache 215, the user request is sent to a next tier, i.e. the data flow service [column 5, lines 65-67]. The data flow service searches cache 225 for the data parameters, and if the data parameters are found, an associated data flow result set is retrieved from the cache 225 and ultimately transmitted to the client [column 6, lines 7-14]. If the result set associated with the parameters requested by the user is not found in the cache 225, the data flow service re-executes the user request and creates a new data flow result set according to the user request [column 6, lines 18-21]. 
	However, Gorelik does not expressly teach both an in-memory map and an in-local storage map in a browser of a client device [see figure 3] that are both checked for a stored output value of a UI script-code snippet generated by prior execution of the UI script-code snippet, executing the UI script-code snippet for the current session to generate the output value of the UI script-code snippet when both the in-memory map and the in-local storage map do not have the stored output value, and storing the output value in the in-memory map and in the in-local storage map.
	Another close prior art Bremer, Jr. (U.S. Patent No. 8,719,216) discloses efficiently providing post-query responses while reducing web server and database processing activity [column 1, lines 51-53] by providing a plurality of cache units situated between a requesting station and a responding station [column 4, lines 19-29] such that when a query is sent from the requesting station to the responding station, the plurality of cache units are interrogated to ascertain whether a result or response is stored in at least one of the cache units [column 4, lines 41-55]. If a result is contained in one of the cache units, the cache unit provides the result to the requesting station [column 4, lines 56-60].
	However, Bremer does not expressly teach both an in-memory map and an in-local storage map in a browser of a client device [see figure 3] that are both checked for a stored output value of a UI script-code snippet generated by prior execution of the UI script-code snippet, executing the UI script-code snippet for the current session to generate the output value of the UI script-code snippet when both the in-memory map and the in-local storage map do not have the stored output value, and storing the output value in the in-memory map and in the in-local storage map.
	Another close prior art Olson et al (Pub. No. US 2005/0172076) discloses receiving a request for a resource, determining if a copy of the resource is stored in a cache, the cache including at least a first level of cache and a second level of cache [paragraph 7]. The first level of cache is provided by a web cache server [paragraph 28] and a second level of cache is provided by a computer connected to a grid network [paragraph 30]. If the resource is stored in the level one cache, the resource is passed to the requestor [paragraphs 38, 41]. If the resource is not stored in the level one cache, a determination is made whether the resource associated with the URL has an entry in the web cache directory (WCD) and if so, the URL of the underlying resource is checked to determine if there is an entry for the resource in the level two cache [paragraph 38]. If the resource is stored in the level two cache, the resource is passed to the requestor [paragraph 47]. If the resource does not have any entry in the WCD table, the resource request is passed to the server from which the requested resource originates and in when a response is received from the originating server, an entry is created in the WCD table for the requested resource and information or data associated with the requested resource is passed to the requester [paragraph 42]. Resource requests that have an entry in the WCD table but are not stored in the level one or level two cache may be promoted to the level two cache and stored [paragraphs 48-49].
	However, Olson does not expressly teach both an in-memory map and an in-local storage map in a browser of a client device [see figure 3] that are both checked for a stored output value of a UI script-code snippet generated by prior execution of the UI script-code snippet, executing the UI script-code snippet for the current session to generate the output value of the UI script-code snippet when both the in-memory map and the in-local storage map do not have the stored output value, and storing the output value in the in-memory map and in the in-local storage map.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178